                                Case 2:20-cv-00724-RFB-NJK Document 22 Filed 09/29/20 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5       Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David H. Krieger, Esq.
                        8       Nevada Bar No. 9086
                                KRIEGER LAW GROUP, LLC
                        9
                                2850 W. Horizon Ridge Parkway, Suite 200
                      10        Henderson, NV 89052
                                Phone: (702) 848-3855, Ext. 101
                      11        Email: dkrieger@kriegerlawgroup.com

                      12        Counsel for Plaintiff
                      13                                         UNITED STATES DISTRICT COURT
                      14                                             DISTRICT OF NEVADA
                      15
                                CECILIA BARO,                                     Case No. 2:20-cv-00724-RFB-NJK
                      16
                                                    Plaintiff,                    STIPULATION OF DISMISSAL OF THE
                      17                                                          RETAIL EQUATION, INC., WITH
                                        v.                                        PREJUDICE
                      18
                                THE RETAIL EQUATION, INC.,                        Complaint filed: April 22, 2020
                      19
                                                    Defendant.
                      20

                      21                PLEASE TAKE NOTICE that Plaintiff Cecelia Baro (“Plaintiff”) and Defendant The

                      22        Retail Equation, Inc., (“Retail Equation”) hereby stipulate and agree that the above-entitled action
                      23
                                shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2).
                      24
                                        There are no longer any issues in this matter between Plaintiff and Retail Equation to be
                      25
                                determined by the Court, and Retail Equation is the only remaining defendant. Plaintiff hereby
                      26
                                stipulates that all of her claims and causes of action against Retail Equation, which were or could
                      27

                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:20-cv-00724-RFB-NJK Document 22 Filed 09/29/20 Page 2 of 2



                                have been the subject matter of this lawsuit, are hereby dismissed with prejudice, without costs or
                         1

                         2      fees to any party.

                         3             IT IS SO STIPULATED.
                                       DATED: September 28, 2020.
                         4

                         5       KNEPPER & CLARK LLC                                   LEWIS ROCA ROTHGERBER CHRISTIE LLP

                         6       /s/ Miles N. Clark                                    /s/ J. Christopher Jorgensen
                                 Matthew I. Knepper, Esq., SBN 12796                   J. Christopher Jorgensen, Esq., SBN 5382
                         7       Miles N. Clark, Esq., SBN 13848                       Matthew R. Tsai, Esq., SBN 14290
                                 5510 So. Fort Apache Rd, Suite 30                     3993 Howard Hughes Pkwy, Suite 600
                         8
                                 Las Vegas, NV 89148                                   Las Vegas, NV 89169-5996
                         9       Email: matthew.knepper@knepperclark.com               Email: CJorgensen@lrrc.com
                                 Email: miles.clark@knepperclark.com                   Email: MTsai@lrrc.com
                      10
                                 KRIEGER LAW GROUP, LLC                                MAYER BROWN LLP
                      11         David H. Krieger, Esq., SBN 9086                      John Nadolenco, Esq.
                                 2850 W. Horizon Ridge Parkway, Suite 200              (Admitted Pro Hac Vice)
                      12         Henderson, NV 89052                                   Email: JNadolenco@mayerbrown.com
                                 Email: dkrieger@kriegerlawgroup.com
                      13                                                               Daniel D. Queen, Esq.
                                 Counsel for Plaintiff                                 (Admitted Pro Hac Vice)
                      14                                                               Email: DQueen@mayerbrown.com
                                                                                       350 South Grand Avenue, 25th Floor
                      15                                                               Los Angeles, California 90071
                      16
                                                                                       Counsel for Defendant The Retail Equation
                      17                         ORDER GRANTING STIPULATION OF DISMISSAL OF
                      18                             THE RETAIL EQUATION, INC., WITH PREJUDICE
                      19

                      20        IT IS SO ORDERED.                         ________________________________
                      21                                                  RICHARD F. BOULWARE, II
                                                                      _________________________________________
                                                                          UNITED
                                                                      UNITED  STATESSTATES   DISTRICT
                                                                                      DISTRICT          JUDGE
                                                                                               COURT JUDGE
                      22
                                                                         DATED this 29th day of September, 2020.
                      23                                              DATED this ____ day of _______________ 2020.
                      24

                      25

                      26

                      27
                      28
                                                                              2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
